Case 1:20-cv-10832-AT-SN Document 72-3 Filed 03/17/21 Page 1 of 5




               EXHIBIT C
        Case 1:20-cv-10832-AT-SN Document 72-3 Filed 03/17/21 Page 2 of 5


From:            Tenreiro, Jorge
To:              "Bunting, Kristina"; "Solomon, Matthew"; "Flumenbaum, Martin"; "Janghorbani, Alexander";
                 "slevander@cgsh.com"; "nbamberger@cgsh.com"; Dearborn, Meredith; Hakkenberg, Lucas;
                 "sprostko@paulweiss.com"
Cc:              Bliss, Dugan; Waxman, Daphna A.; Daniels, Jon; "Kellogg, Michael K."; "Figel, Reid M."; "Zornberg, Lisa";
                 "Gertzman, Michael E"; "Guo, Joy"; "Ceresney, Andrew J."; "Ford, Christopher S."
Subject:         SEC v. Ripple - Meet and Confer with Ind. Defendants
Date:            Wednesday, March 3, 2021 4:26:40 PM


Counsel:

Thank you for meeting and conferring Monday on certain issues relating to the SEC’s RFPs to the
Individual Defendants. We wanted to follow up on a few items that you asked questions about, in an
effort to try to find some agreement as to certain requests that remain at issue, and to ensure that
our understanding of what we did agree to was consistent with yours. We look forward to
continuing to discuss these and other issues.

Personal Devices

Thank you for agreeing to search the Individual Defendants’ personal electronic devices for
documents responsive to the SEC’s RFPs to the Individual Defendants and to Ripple. We asked that
you provide a list of devices searched, and understand that you will be getting back to us with an
answer on this request.

Scope of Communications you will search for

Prior to Monday’s meet and confer, we were unsure what the Individual Defendants’ responses to
SEC Requests Nos. 4, 6, and 9 were meant to encompass. In our February 26, 2021 letter (“Letter”),
we stated that we believed the RFPs called for production of documents and communications that
may reflect promises or efforts with respect to XRP, and statements Defendants made with respect
to XRP. Thank you for, in our meet and confer, helpfully clarifying that your searches would cover
these categories of documents covered by our Letter, and for inviting us to point you to other
categories that we would request you search for. We respectfully request that, in addition to the
categories of documents you identify you would search for in response to SEC Requests Nos. 4, 6,
and 9, and those in our Letter, and to the extent not already encompassed by such categories, you
search for communications concerning XRP or Ripple, between the Individual Defendants and (a)
potential or actual purchasers of XRP; (b) digital asset platforms and their representatives; and (c)
intermediaries such as market makers that the Individual Defendants may have employed to offer or
sell XRP.

Request No. 13 (Relating to Morrison issues)

The parties do not agree as to the relevance of the location from which the Individual Defendants
transmitted offer or sell orders with respect to XRP. However, because you have raised Morrison as
an issue, we are entitled to discover facts that may be relevant to our claim as to how that doctrine
applies to this case. Moreover, we believe that our conversation was productive in ensuring that
you understood the purpose of this request—to reconstruct whether the Individual Defendants
      Case 1:20-cv-10832-AT-SN Document 72-3 Filed 03/17/21 Page 3 of 5


were in the U.S. when they transmitted orders to offer or sell XRP.

As discussed Monday, we agreed that we do not to see documents that show where exactly within
the United States the Individual Defendants were when they placed offer or sell orders. Instead, the
question is whether they were in the United States or not at those times. We suggested that you
produce their calendars if you reasonably believe such calendars show their international travel, or
download their travel history from airline profiles. We understand that you have taken under
advisement our request for these types of documents, or may suggest other ways at getting at the
information this request seeks, and look forward to your answer on this request.

Personal Financial Information

As you know, SEC Requests Nos. 1, 2, and 3 to the Individual Defendants seek documents sufficient
to understand your financial condition during the time of the conduct at issue. While you have
stated you will produce documents sufficient to show the Individual Defendants’ sales of XRP and
any compensation they received from Ripple (and Mr. Larsen has produced some tax records), you
continue to refuse to provide documents that may show their financial condition at all relevant
times, variously based on (1) “privacy” concerns; (2) the supposed lack of connection between
particular transactions and charged transactions; and (3) relevance.

After meeting and conferring, and having received no response to our Letter, we remain unable to
agree as to stated basis (1) and (2). As you know, the scope of discovery under Fed. R. Civ. P. 26(b)
(1) is broad and, importantly, documents and materials “need not be admissible in evidence to be
discoverable.” Moreover, “[t]he Rules do not differentiate between information that is private or
intimate and that to which no privacy interest attach.” Seattle Times Co. v. Rhinehart, 467 U.S. 20,
30 (1984). Thus, to the extent your refusal to provide documents responsive to this request is based
on “privacy” interests, it is improper. Moreover, as mentioned in our Letter, the SEC does not need
to charge that a particular transaction is a violation to establish its relevance or discoverability.

We also continue to disagree that documents relating to financial condition are not relevant to the
claims and defenses in this case. As stated in our Letter and at Monday’s meet and confer, the
Individual Defendants’ financial condition may be relevant to proving our or rebutting your theory of
scienter in this case, among other things (including civil penalties).

At our meet and confer, you purported to express confusion as to the SEC’s theory of what scienter
it needs to prove to establish that the Individual Defendants violated Ripple’s violation of Section 5
of the Securities Act. As we stated in our letters to you dated February 3, 2021, it is the SEC’s
position that, “[t]o establish knowledge, the SEC must show a ‘defendant’s general awareness of
[his] overall role in the primary violator’s illegal scheme.’” SEC v. Paulson, No. 18 Civ. 6718 (PGG),
2020 WL 6263180, at *14 (S.D.N.Y. Oct. 23, 2020) (citations omitted). We have further stated to you
our position that the scienter requirement for aiding and abetting a regulatory violation “means
awareness of the underlying facts, not the labels that the law places on those facts.” SEC v. Falstaff
Brewing Corp., 629 F.2d 62, 77 (D.C. Cir. 1980). We understand that you disagree with this position,
and that you will argue that the SEC must prove that the Individual Defendants knew or recklessly
disregarded that XRP “was an investment contract that should have been registered.” Letter of M.
      Case 1:20-cv-10832-AT-SN Document 72-3 Filed 03/17/21 Page 4 of 5


Solomon dated Jan. 27, 2021. Regardless of which standard is correct, however, a defendant’s
financial motives may tend to show that he or she had a reason to reckless disregard “their overall
role in the primary violator’s illegal scheme” and it may be used to show that they had a reason to
recklessly disregard that XRP “was an investment contract that should have been registered.” In
other words, the parties’ disagreement as to what the SEC needs to prove to establish the aiding and
abetting claim provides no basis to withhold documents sufficient to show the Individual
Defendants’ financial condition. The documents are relevant under either formulation.

And, as we indicated in our Letter and during our meet and confer, documents tending to show how
much of the Individual Defendants’ income was derived from XRP sales is relevant to scienter
because they “may well have been inclined to protect one of its major revenue streams and thus
ignore or conceal potential wrongdoing related to its sale of . . . securities.” SEC v. Am. Growth
Funding II, No. 16 Civ. 828, 2019 WL 1748186, at *4 (S.D.N.Y. Apr. 19, 2019). At our meet and
confer, you attempted to distinguish some of the cases cited in our Letter by noting that they
referred to the admissibility of salary-related information. Not only is admissibility not the proper
standard here, see Fed. R. Civ. P. 26(b)(1), many cases order discovery into broader financial records
including bank documents, beyond documents that show only salaries. See, e.g., SEC v. eSmart
Tech., No. 11 Civ. 895, 2013 WL 12333681, at *2 (D.D.C. Oct. 24, 2013). You also attempted to
distinguish some of the cases in our Letter by arguing that they involved fraud but, again, provided
no basis upon which to distinguish the relevance standard between cases involving fraud, and those
involving aiding and abetting a regulatory violation. In any event, as you know, Judge Castel granted
the SEC’s motion to compel defendants to produce all bank records in a non-fraud, Section 5 only
case. See SEC v. Telegram Grp., Inc., No 19 Civ. 9429 (D.E. 67) (S.D.N.Y. Jan. 13, 2020). Moreover,
activity in the Individual Defendants’ bank accounts and other financial records may tend to prove
scienter in other ways, such as demonstrating consciousness of guilt. See, e.g., United States v.
Lindsey, No. 91-5727, 1992 U.S. App. LEXIS 22228, * 11 (6th Cir. Sept. 14, 1992) (evidence that
defendant attempted to make himself judgment proof evidence of intent to defraud).

In sum, there is no basis, given the broad standard for discovery imposed by the Federal Rules, to
refuse to produce documents responsive to these requests, and we have yet to hear from you any
response to our various explanations of relevance.

Nevertheless, in an effort to reach compromise, we remain willing to meet and confer to come to an
agreeable resolution of this dispute. For example, at our meet and confer you inquired whether we
are interested in understanding the particulars of the Individual Defendants’ stock holdings (as one
example). As we stated Monday, we are not interested (at least not as an initial matter) in
necessarily all the details of the Individual Defendants’ wealth. We believe that producing
documents sufficient to show their financial condition—i.e., other sources and amounts of income
during the times of their offers and sales of XRP, as well as information regarding total net wealth at
those moments—would likely satisfy our request for these documents.

Please indicate whether you will agree to produce documents sufficient to show the foregoing, so
that we may avoid litigation over this matter. We respectfully request that you indicate whether you
will agree to produce these documents at your earliest convenience or, in the alternative, and
additional meet and confer on this issue.
        Case 1:20-cv-10832-AT-SN Document 72-3 Filed 03/17/21 Page 5 of 5



Thanks,

Jorge
